o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date number release date genin-115940-18 uil honorable cynthia bauerly commissioner minnesota department of revenue n robert st st paul mn dear commissioner bauerly thank you for your letter dated date about the deductibility of prepaid state or local real_property_taxes specifically you request clarification on whether cash-basis minnesota residents who paid local property taxes in are entitled to a deduction in for federal_income_tax purposes the tax cuts and jobs_act of tcja generally limits the deduction for state or local real_property_taxes and certain other taxes in to dollar_figure in response to numerous requests for immediate guidance following enactment of the tcja we issued an advisory ir-2017-20 on date and explained that a deduction is allowable if the tax was assessed in state or local law controls the imposition and assessment of real_property_taxes prior to passage of the tcja the irs has consistently taken the position during examinations that the deduction for state and local real_property_taxes is allowable as long as the tax is both paid and imposed or assessed in the tax_year taxpayers have generally accepted this position on the rare occasions this position has been challenged courts have upheld the irs’s interpretation for example in 8_fedappx_262 4th cir the u s court_of_appeals for the fourth circuit upheld a u s tax_court decision disallowing the deduction for a prepayment of property taxes because the tax had not yet been assessed the tcja did not change sec_164 of the internal_revenue_code relating to property_tax prepayment as such the irs’s longstanding position remains the same and is reflected in the advisory thus if a state or local taxing jurisdiction imposed tax on real genin-115940-18 property by the end of the amounts paid in are deductible on a taxpayer’s tax_return if the tax was not imposed by a state or local taxing jurisdiction by the end of the requirements for the deduction under sec_164 are not satisfied in that year and the deduction is therefore not allowable in the determination of when real_property_taxes are imposed or assessed on a cash_basis taxpayer under a particular state law such as minnesota requires a thorough examination of all provisions relevant to the assessment and levy process i hope this information is helpful please call ----------------------- at ---------------------- if you have questions sincerely scott k dinwiddie associate chief_counsel income_tax and accounting
